DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.        In response to the Office action dated on 03/01/2022 the amendment has been received on 06/01/2022.
           Claims 1, 4, 8, 11, 12, 14 and 20 have been amended.
           Claims 2, 3, 9, 10 and 19 have been canceled.
           Claims 1, 4-8, 11-18 and 20 are currently pending in this application.

Response to Arguments

3.      Applicant’s arguments, see 6-8, filed on 06/01/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The appropriate claims have been amended/canceled to overcome the rejections provided in the previous Office action. Therefore, all the previous rejections for claims 1-20 have been withdrawn. 

Allowable Subject Matter

4.         Claims 1, 4-8, 11-18 and 20 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Furbee et al. (US Patent 4,799,248) in view of Wu et al. (US Patent 7,792,241 B2) teach an X-ray tube; wherein Furbee et al. teach an x-ray tube comprising (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18): a focusing cup (18); an anode (14); a first filament (F1) positioned in a first location  (42) between the focusing cup (18) and the anode (14), the first filament (F1) having a first size (see column 3, line 49 – column 4, line 18); a second filament (F2) positioned in a second location (44) between the focusing cup (18) and anode (14), the second filament (F2) having a second size that  

    PNG
    media_image1.png
    314
    577
    media_image1.png
    Greyscale
 

    PNG
    media_image2.png
    248
    336
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    269
    376
    media_image3.png
    Greyscale

is substantially the same as the first size (see column 3, line 49 – column 4, line 18); and a switching mechanism (60/72) configured (see Fig. 12) to engage the second filament (F2) upon failure of the first filament (F1) (see column 3, line 49 – column 4, line 18). Wu et al. discloses a system/method for operating an X-ray tube configured to switch from a first filament (110) to second filament (106) which explicitly teaches a first electrode (108) and a second electrode (108) positioned between the second filament (106) and the anode (100), 
    PNG
    media_image4.png
    679
    522
    media_image4.png
    Greyscale
wherein the first electrode (108) is positioned opposite an electron beam path (114) from the second electrode (108) (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) providing user with the capabilities to generate essentially same size and shape focal spot at the same location on the anode (100) while rapidly switching between filaments for intended use (see Figs. 5, 8 and 9); wherein the first and second electrode are configured to: when a first control signal is applied across the first and a second electrode, generate an electrical field that moves a first electron beam generated from the first filament in a first direction.
           Furbee et al. and Wu et al. disclose similar methods/apparatuses for operating the X-ray tube but fail to explicitly teach or make obvious that the first and second electrode are configured to: when a second control signal is applied across the first and a second electrode, generate an electrical field that moves a first electron beam generated from the second filament in a second direction as claimed in combination with all of the remaining limitations of the claim.  
           With respect to claim 8, the most relevant prior art, Wu et al. (US Patent 7,792,241 B2) in view of  Furbee et al. (US Patent 4,799,248) teach an x-ray tube; wherein Wu et al. explicitly teaches an X-ray tube comprising (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59): a first focusing cup (104); a second focusing cup (102); an anode (100); a first filament (110) located between the first focusing cup (104) and the anode (100); a second filament (106) positioned between the second focusing cup (102) and the anode (100); and a switching mechanism (28) configured to engage the second or the first filament (see Figs. 8 and 9; column 5, line 57 – column 6, line 59). Furbee et al. discloses a system/method for operating an X-ray tube configured to switch from a first filament (F1) to second filament (F2) which explicitly teach a switching mechanism configured to engage the second filament upon failure of the first filament in order to provide user with the capabilities to generate essentially same size and shape focal spot at the same location on the anode while rapidly switching between filaments for intended use (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18). 
           Wu et al and Furbee et al. for operating the X-ray tube but fail to explicitly teach or make obvious that the first and second electrode are configured to: when a second control signal is applied across the first and a second electrode, generate an electrical field that moves a first electron beam generated from the second filament in a second direction as claimed in combination with all of the remaining limitations of the claim.  
           With respect to claim 14, the most relevant prior art, Furbee et al. (US Patent 4,799,248) in view of Wu et al. (US Patent 7,792,241 B2) teach a method for producing X-rays; wherein Furbee et al. teach a method for producing x-rays from an x-ray tube (10), the method comprising (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18): receiving a first activation request for the x-ray tube (10); activating a first filament (F1) in the x-ray tube (10) to generate a first x-ray imaging beam; receiving an indication that the first filament (F1) has failed (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18); based on the indication that the first filament (F1) has failed, engaging a second filament (F2) in the x-ray tube (10); receiving a second activation request for the x-ray tube (10); and activating a second filament (F2) in the x-ray tube (10) to generate a second x-ray imaging beam that is substantially similar the first x-ray imaging beam (see abstract; Figs. 1-3 and 12; column 1, line 38 – column 2, line 45 and column 3, line 9 – column 4, line 18). Wu et al. discloses a system/method for operating an X-ray tube configured to switch from a first filament (110) to second filament (106) which explicitly teaches a first electrode (108) and a second electrode (108) positioned between the second filament (106) and the anode (100), wherein the first electrode (108) is positioned opposite an electron beam path (114) from the second electrode (108) (see Figs 5, 8 and 9; column 5, line 57 – column 6, line 59) providing user with the capabilities to generate essentially same size and shape focal spot at the same location on the anode (100) while rapidly switching between filaments for intended use (see Figs. 5, 8 and 9).  
           Furbee et al. and Wu et al. disclose similar methods/apparatuses for operating the X-ray tube but fail to explicitly teach or make obvious activating a first control signal applied across a pair of electrodes positioned opposite an electron beam path both the first and the second filament to move a first electron beam in a first direction and activating a second control signal applied across the pair of electrodes to move a second electron beam from the second filament in a second direction as claimed in combination with all of the remaining limitations of the claim.  
            Claims 4-7, 11-13 and 15-18 and 20 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stehman et al. (US Patent 4,334,153; Figs. 1-3; column 6, line 29 – column 7, line 24); Ishihara et al. (US PAP 2015/011767 A1; see paragraphs 0029, 0063, 0081 and 0091; claim 11) and Matsuura et al. (US PAP 2019/0304736 A1; see paragraphs 0024, 0083-0085, 0087 and 0091) teach the X-ray tubes including the cathode assemblies with multiple electrode and filament arrangements to move electron beam in desirable direction.
7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/

Primary Examiner, Art Unit 2884                                                                                                                                                                                                        
/I.K./   August 8, 2022